NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MATTHEW GARRY,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-61
                                          )
DEUTSCHE BANK NATIONAL                    )
TRUST COMPANY,                            )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Matthew Garry, pro se.

Douglas Sargent and J. Brotman of
Locke Lord LLP, West Palm Beach, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., KELLY, and SALARIO, JJ., Concur.